Citation Nr: 1214843	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-48 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky, which denied entitlement to service connection for bilateral hearing loss.

The Board has previously considered this claim.  In May 2011, the Board remanded the claim for additional evidentiary development, specifically, to obtain an addendum to the September 2009 VA examination.  Following the denial of the claim by the Appeals Management Center ("AMC") in an August 2011 Supplemental Statement of the Case ("SSOC"), the Board again remanded the claim for an examination addendum to insure that the VA examiner took into consideration the lay evidence of record from the Veteran's friend.  This was accomplished, and in a December 2011 SSOC, the AMC again denied the claim.  The claims folder has been returned to the Board for additional appellate proceedings.  


FINDING OF FACT

The probative and competent evidence of record establishes that the Veteran's current bilateral hearing loss is not causally related to a disease, injury or event in service.


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss disability was neither incurred in, nor aggravated by active service, and sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 

5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).  

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VA satisfied the notification requirements of the VCAA by means of a letter dated August 2009.  The letter informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied Dingess/Hartman by informing the Veteran of how VA determines the disability rating and effective date elements of a claim.  
      
      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service treatment records, post-service private treatment records, and VA examination reports dated September 2009, June 2011 and November 2011.  Additionally, the claims file contains the Veteran's personal statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that has not already been obtained and associated with the record.  

Review of the VA examination reports demonstrate that the VA examiners reviewed the pertinent evidence of record, elicited from the Veteran his history of hearing disorder symptomatology and treatment, performed a comprehensive audiological evaluation, reviewed previous examination reports and provided the results of their analysis, along with clear and concise reasons and bases for their findings that the Veteran's bilateral hearing loss disability was neither caused by, nor related to, active duty service.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma in service.  Specifically, he states that, as a heavy weapons specialist without the benefit of hearing protection, he sustained some hearing loss during service and has suffered from a hearing loss disorder ever since.

As an initial matter, review of the Veteran's DD 214 shows that his military occupational specialty ("MOS") was that of a heavy weapons infantryman.  However, he has not claimed to have participated in combat and his DD 214 fails to demonstrate the receipt of any decorations or citations, or any evidence that would show combat participation during service.  Rather, review of his service treatment records reveals that he served in Germany, where he was treated at U.S. Army Hospitals in Augsburg, Nuremberg and New Ulm. Accordingly, there is not a presumption of exposure to acoustic trauma in service.  

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of a hearing loss disorder.  During his October 1963 service separation examination, puretone thresholds (converted to ISO-ANSI standards) were measured as follows:





    HERTZ




500
1000
2000
3000
4000
RIGHT
25
10
15
--
5
LEFT
20
20
15
--
5
 
The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  There is also no indication that the Veteran reported a hearing loss problem during his service separation examination.

The first evidence of record of the Veteran's post-service hearing ability is by means of a September 2007 commercial driver fitness determination report.  The report shows that the Veteran's hearing passed at 500 and 1000 Hz bilaterally, but failed at 2000 Hz bilaterally; results for 3000 and 4000 Hz were not shown.  Although the Veteran now claims that he sought treatment for a hearing loss disorder in the years shortly following service, there are no post-service treatment records available, as he said that he could not remember the name of the examiner.

In September 2009, the Veteran was afforded a VA audiology compensation and pension examination.  The examination also included an opinion for his then-pending claim of entitlement to service connection for tinnitus.  The examiner noted that the Veteran reported a history of acoustic trauma in service due to artillery and rifle concussions, as well as some recreational noise exposure after service from motorcycles and hunting.  During the examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
25
60
70
80
LEFT
10
15
65
70
70

Speech audiometry revealed word recognition scores were 88 bilaterally.  The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were bilaterally.  The examiner diagnosed the Veteran with bilateral tinnitus, as well as severe to profound sensorineural hearing loss in the right ear, and moderately severe to severe sensorineural hearing loss in the left ear.  Although the examiner noted the Veteran's self-reported history of acoustic trauma in service, he opined that his bilateral hearing loss was not due to loud noise exposure in service.  In this regard, his rationale was that, although the Veteran claimed to have experienced a hearing loss disorder since shortly after separation from service, because the Veteran's hearing was found to be within normal limits during audiometric testing at separation, a hearing loss disorder could not have resulted from active military service.

In June 2011, the Veteran's complete claims folder was reviewed by a second VA examiner.  After reviewing the Veteran's service treatment records and previous September 2009 examination report, she opined that his bilateral hearing loss was less likely than not the result of service.  In this regard, she specifically noted that his hearing was found to be within normal limits during his 1963 service separation examination and that the first evidence of record of a hearing loss disorder was not until 2007, some 44 years after service.  She explained that if hearing is normal at discharge and there is no other evidence of significant changes in hearing thresholds suggestive of noise injury, the conclusion must be that it is less likely than not that the current hearing loss is due to service.  Furthermore, she noted that noise exposure does not always cause hearing loss and that the Institute of Medicine has clearly stated that there is no way to predict that, if noise exposure occurs, how much, if any, hearing loss would be sustained.  She also noted that there are multiple causes for sensorineural-type hearing loss, including aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics or any combination of other factors, and in most cases, an exact etiology cannot be determined.  However, she emphasized that what is known is that auditory damage from acoustic trauma occurs instantly, which is why normal hearing results on a discharge examination so strongly suggests that any current hearing loss was not caused by military noise exposure.  She therefore concluded that the Veteran's bilateral hearing loss was less likely as not the result of service.

As noted above, in October 2011, the Veteran's appeal was remanded for an additional review and opinion.  In November 2011, the VA examiner opined that, after reviewing the Veteran's service treatment records, the 2007 commercial auditory examination report, the previous examination reports, and a statement from one of the Veteran's friends, R.H., it was less likely than not that his bilateral hearing loss was caused by, or a result of active duty service.  In this regard, the examiner observed that the Veteran's friend wrote that he had known the Veteran since two years after separation from service (i.e., 1965), and recalled that the Veteran had had difficulty understanding speech since that time.  The friend went on to speculate that both his and the Veteran's hearing loss were due to military noise exposure, as they were both exposed without the benefit of hearing protection.  The VA examiner noted that, other than this lay statement, he found no other evidence of record to demonstrate that the Veteran had actually sought or received treatment for a hearing loss disorder since 1965, two years after separation.  Rather, he found that the statement from the friend, the only evidence corroborating the Veteran's claim, was speculative at best.  He noted that, as he had stated in his previous September 2009 examination report, if hearing is normal at discharge and there is no other evidence of significant changes in hearing thresholds suggestive of noise injury, we must conclude that it is less likely than not that the current hearing loss is due to a service-related injury.  Again, he opined that the Veteran's hearing was found to be within normal limits at separation and, because auditory damage from acoustic trauma occurs instantly, the Veteran's current bilateral hearing loss was less likely than not the result of service.

III.  Conclusion

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Based on a review of the complete claims folder, the Board concludes that the competent evidence of record is against granting the Veteran's claim of entitlement to service connection for bilateral hearing loss, both on a direct and presumptive basis.

In this case, as discussed above, the Veteran's hearing was found to be within normal limits bilaterally for VA purposes at separation from service, and the first medical evidence of a hearing loss disorder was not until 2007, 44 years later, when he failed his commercial driver's fitness examination.  Here, the Board finds the most persuasive evidence to be that of the VA examiners, who, after reviewing the evidence of record, opined that the Veteran's bilateral hearing loss was not the result of service.  The examination reports show that their findings were based not only on a review of the record, but on probative supporting evidence, including results from an Institute of Medicine study, which found that there is no way to predict how much hearing loss, if any, would be sustained if noise exposure occurs.  
They further noted that if hearing is normal at discharge and there is no other evidence of significant changes in hearing thresholds suggestive of noise injury, it is less likely than not that the current hearing loss is due to a service-related injury. 

The Board agrees, and assigns great weight to the opinions of the VA examiners because they not only considered the audiometric findings at separation, but also considered the Veteran's personal statements, as well as those of his friend, including his assertion of having been exposed to acoustic trauma during service and his admission of having been exposed to recreational noise following service.  Moreover, as noted, they supported their conclusion that the Veteran's hearing loss disorder was not related to service with well-reasoned reasons and bases.
  

The Board notes that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Veteran's statements are entitled to some probative weight.  

However, although the Veteran is competent to report his symptoms and his friend is competent to report what he observes with his senses, they are not necessarily competent to attribute those symptoms to a specific underlying disease or injury, such as alleged acoustic trauma during service.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding that, where there is assertion of continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, even if the Board were to concede that the Veteran experienced acoustic trauma during his military service, two competent VA examiners, after reviewing the complete evidence of record and speaking with the Veteran regarding his experiences and symptoms, concluded that his current bilateral hearing loss is not related to service, to include as a result of acoustic trauma.  The Board finds these opinions to be the most probative evidence of record as to the relationship between the Veteran's current disability and service, and ultimately outweigh the Veteran's reports of a continuity of symptomatology since service.  

With regard to whether service connection is warranted for bilateral sensorineural hearing loss on a presumptive basis, the Board notes that, despite the Veteran's current claim of having experienced a hearing loss disorder during service or shortly thereafter, there are no audiometric readings suggesting that sensorineural hearing loss had manifested to a compensable degree within one year of service separation.  Accordingly, service connection on a presumptive basis for bilateral sensorineural hearing loss is not warranted.  

Accordingly, the Board concludes that the preponderance of the evidence does not support the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER


Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


